Exhibit 99.2 1Q 15 Financial Results Conference Call Forward Looking Statement This presentation contains express or implied forward-looking statements within the Private Securities Litigation Reform Act of 1995 and other U.S. Federal securities laws. These forward-looking statements include, but are not limited to those statements regarding our future growth, acceleration of sales, increased volumes and demand in the markets in which we operate, our strategy to become the major supplier of rugged tablets to the multibillion MRM growing market, our ability to penetrate the local fleet vertical market, the consolidation of our MRM operations in the U.S., our ability to diversify and expand our customer base, continuing demand in our defense and aerospace business, the defense strategies of armed forces worldwide, our ability to develop new customer relationships, our ability to meet the needs of our existing customers, market interest in our products, the introduction of new products and our ability to provide our solutions to different applications. Such forward- looking statements and their implications involve known and unknown risks, uncertainties and other factors that may cause actual results or performance to differ materially from those projected. The forward-looking statements contained in this presentation are subject to other risks and uncertainties, including those discussed in the "Risk Factors" section and elsewhere in the Company's annual report on Form 10-K for the year ended December 31, 2014 and in subsequent filings with the Securities and Exchange Commission. Except as otherwise required by law, the Company is under no obligation to (and expressly disclaims any such obligation to) update or alter its forward-looking statements whether as a result of new information, future events or otherwise. 2 Presenters 3 Tali Dinar - Chief Financial Officer David Lucatz - Chairman of the Board and CEO Shai Lustgarten - CEO of Micronet Ltd. 4 First Quarter Overview ■Began roll out of new “All-In-One” product line ■ Significant initial traction: ■ First telecom certification (Verizon) ■$4+ million local fleet order ■ Initiation of the certification process with additional carriers ■ Consolidated quarterly revenue reflects transition to new product line ■ MRM revenuefor thequarterup 9% from last year and down sequentially ■ Customers evaluating / Adapting new product ■ Continued diversification of customer base, 84% of Q12015 revenues were generated by new customers. ■ Local fleet vertical becoming larger portion of sales ■ Largest MRM vertical 1Q 14 vs 1Q 15 Revenues MRM Sales Breakdown Consolidated revenue for the quarter 6 Next Generation A-317 Tablet ■ A-317 “All-In-One” tablet is significant technology advancement ■ Rugged integrated tablet solution ■ Offers 3.5G/4G LTE, Bluetooth and Wi-Fi applications First Totally “Connected Product”; Transforms ProductOffering 7 A-317 Tablet Roll Out Product R&D Carrier Certification; Testing & Approval Adaptation & Orders ●Completed ●Ongoing refinement with customers Carrier Certification ● Verizon complete ● AT&T in progress ● In discussions with additional carriers Customer Testing/Approval ● Multiple customers currently testing new product ● $4m+ school bus purchase order in May ● Expect orders to build over 2015 8 Income Statement Highlights (in 000’s) Three Months Ended March 31, Revenues Cost of revenues Gross profit Gross profit margin 31% 37% Operating expenses: Research and development % of sales 13% 13% Selling and marketing % of sales 8% 7% General and administrative % of sales 20% 16% Amortization of intangible assets 93 Total operating expenses % of sales 46% 38% Net income (loss) attributable to MICT Basic and diluted income (loss) per share Weighted average common shares outstanding: Non-GAAP 9 Three Months Ended March 31, GAAP net loss attributed to MICT Total amortization of acquired intangible assets 49 Change in fair value of call options and warrants 0 Amortization of UTA's note discount and related expenses 0 50 Stock-based compensation 69 6 Income tax-effect of above non-GAAP adjustments Total non-GAAP net income (loss) attributed to MICT Non-GAAP net income (loss) per diluted share Shares used in per share calculations Strong Balance Sheet 10 Paid down last portion of UTA debt during 1Q15 11 ELD Mandate Opportunity §Drivers are required to keep records of hours of service (HOS) §Cannot drive over 11 hours per day §Required rest periods §Electronic Logging Devices (ELDs) connect to engine and replace paper logbooks §Law being put in place requiring ELDs 2015500,000 ELD equipped trucks 2017～2.6 Million trucks will require ELD Passed by congress Comment period closed Law enacted Law enforced July ‘12 June ‘14 September ‘15 Background Timeline* Market Opportunity* * Federal Motor Carrier Safety Administration: “Electronic Logging Devices and Hours of Service Supporting Documents”—March 2014 Looking Forward MRM §Local fleet market expected to grow 37% between 2014 and 20161 Aerospace/Defense •Continuing trend to rely on missile defense systemssupport a potential demand for our missile defense offerings §Continuing strong potential for our systems and products across both divisions 1 Licht and Associates study (November 20, 2013) 12 Macro Trends Medium to Long Term 13 Thank You Q & A
